J-S08021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                v.                       :
                                         :
                                         :
 LARRY RAFIQ SAMUELS ,                   :
                                         :
                     Appellant.          :   No. 1978 EDA 2018


        Appeal from the Judgment of Sentence Entered, June 5, 2018,
           in the Court of Common Pleas of Montgomery County,
           Criminal Division at No(s): CP-46-CR-0005275-2016,
                          CP-46-CR-0006041-2015.


BEFORE:     BENDER, P.J.E., KUNSELMAN, J., and STEVENS*, P.J.E.

JUDGMENT ORDER PER CURIAM:                            FILED MAY 06, 2019

      Larry Rafiq Samuels appeals from a judgment of sentence, recorded at

two dockets numbers in the common pleas court. In violation of Pennsylvania

Rule of Appellate Procedure 341(a) and Commonwealth v. Walker, 185

A.3d 969 (Pa. 2018), Samuel filed a single notice of appeal to encompass both

docket numbers on June 27, 2018 – four weeks after the Walker Court issued

its decision.

      In December of 2018, this Court ordered Samuels to show cause why

we should not quash his appeal under Walker. He has not answered our Rule

to Show Cause. Accordingly, we QUASH this appeal.

      Appeal quashed.




____________________________________
* Former Justice specially assigned to the Superior Court.
J-S08021-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/19




                          -2-